DETAILED ACTION
The finality of the previous office action of 10/23/2020 was premature, therefore it has been withdrawn and the Final action is now vacated. The following non-final office action below supersedes the previous final official action and restarts the Applicant’s period for response to a mailing date of the former.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2018/0070068) in view of Keithley (US 2008/0303918).
As per claim 1, Zhao discloses an electronic device (Fig. 1, #150) operable in an environment with ambient light ([0012]-[0013]; [0016]), comprising:
a housing ([0016]; where a smartphone, a tablet computer, a laptop computer, a desktop computer, a portable media player inherently includes a housing);
a display in the housing ([0016]; where a smartphone, a tablet computer, a laptop computer, a desktop computer, a portable media player inherently includes a display in the housing);
a color flicker sensor (#120) that measures changes in the ambient light over time to produce color flicker sensor data ([0012]; [0014]; [0023]); and

transforms the color flicker sensor data with a frequency transform to produce frequency component information for the color flicker sensor data (Fig. 3; [0030]-[0034]).
However, Zhao does not teach adjusts a white point associated with the display using the frequency component information.
Keithley teaches adjusts a white point associated with the display (Fig. 1, #50) using the frequency component information ([0019]; [0021]; [0023]; where red, green and blue light is the frequency component information).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the white point adjustment disclosed by Keithley to the electronic device of Zhao so as to provide for adjusting the white balance point of a display based on ambient lighting conditions (Keithley: [0001]).
As per claim 2, Zhao in view of Keithley discloses the electronic device defined in claim 1 further comprising:
a color ambient light sensor (Zhao: #100) that measures the ambient light to produce color ambient light sensor data (Zhao: [0013]; [0024]), wherein the control circuitry adjusts the white point using the color ambient light sensor data and the frequency component information (Zhao: [0017]-[0019]; [0023]-[0024]; [0030]-[0034]).
As per claim 3, Zhao in view of Keithley discloses the electronic device defined in claim 2 wherein the control circuitry identifies a color spectrum of the ambient light by retrieving the color spectrum from a color database (Keithley: #110; [0027]).

As per claim 5, Zhao in view of Keithley discloses the electronic device defined in claim 4 wherein the ambient light is produced by a number of different light sources (Zhao: [0011]; [0027]) and wherein control circuitry:
identifies the number by counting fundamental frequencies present in the frequency component information (Zhao: Fig. 3, #320; [0030]); and
uses the identified number in retrieving the color spectrum from the color database (Zhao: [0024]-[0025]; [0034]; [0040]; where histograms of color information is the color database).
As per claim 9, Zhao discloses an electronic device (Fig. 1, #150) operable in an environment with ambient light ([0012]-[0013]; [0016]), comprising:
a housing ([0016]; where a smartphone, a tablet computer, a laptop computer, a desktop computer, a portable media player inherently includes a housing);
an electrical component in the housing ([0016]), wherein the electrical component comprises an electrical component selected from the group consisting of: a display and an image sensor (#110; [0012]-[0013]; [0016]; where a smartphone, a tablet computer, a laptop computer, a desktop computer, a portable media player inherently includes a display);
a flicker sensor (#120) that measures changes in the ambient light over time to produce flicker sensor data ([0012]; [0014]; [0023]);

control circuitry in the housing ([0016]; where a smartphone, a tablet computer, a laptop computer, a desktop computer, a portable media player inherently includes control circuitry in the housing) that:
uses the flicker sensor data to control the color ambient light sensor (#110) to produce color ambient light sensor data ([0017]-[0019]; [0022]-[0024]; where during a camera event as determined by recurring flicker detection results, which may be performed, for example, as lighting conditions change while a camera operates …estimation of white points in boxes 240-260 may be performed using image data output by the camera…the method 200 may create histograms of color information contained in image data output by the camera 110…the method 200 may create histograms of color information for each of the frames output by the camera is functionally equivalent to uses the flicker sensor data to control the color ambient light sensor #110 to produce color ambient light sensor data); and
adjusts a white point associated with a selected one of: the image sensor using the color ambient light sensor data ([0002]; [0012]-[0013]; [0018]-[0019]; [0033]).
However, Zhao does not teach adjusts a white point associated with a selected one of: the display using the color ambient light sensor data.
Keithley teaches adjusts a white point associated with a selected one of: the display (Fig. 1, #50) using the color ambient light sensor data ([0019]; [0021]; [0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the white point adjustment 
As per claim 10, Zhao in view of Keithley discloses the electronic device defined in claim 9 wherein the flicker sensor data comprises flicker frequency information (Zhao: [0030]) and wherein the control circuitry gathers the color ambient light sensor data with the color ambient light sensor based on the flicker frequency information (Zhao: [0024]-[0025]; [0030]-[0034]).
As per claim 14, Zhao in view of Keithley discloses the electronic device defined in claim 9 wherein the flicker sensor has first flicker detector(s) (Zhao: #120; [0023]; [0030]).
However, the prior art of Zhao in view of Keithley do not teach the flicker sensor has second flicker detector(s). Official Notice is taken that it would have been obvious to one of ordinary skill in the art to duplicate parts to perform the same function such as a second flicker detector(s). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kim (US 2014/0232902) in view of Keithley.
As per claim 16, Zhao discloses an electronic device (Fig. 1, #150) operable in an environment with ambient light produced by a number of light sources ([0011]-[0013]; [0016]), comprising:
a housing ([0016]; where a smartphone, a tablet computer, a laptop computer, a desktop computer, a portable media player inherently includes a housing);
an electrical component in the housing ([0016]), wherein the electrical component comprises an electrical component selected from the group consisting of: a display and 
a color ambient light sensor (i.e., a color ambient light sensor in camera #110) that produces color ambient light sensor data ([0013]);
control circuitry in the housing ([0016]; where a smartphone, a tablet computer, a laptop computer, a desktop computer, a portable media player inherently includes control circuitry in the housing) that:
identifies the number of light sources from the flicker sensor data ([0011]; [0027]-[0028]); and
adjusts a white point associated with a selected one of: the image sensor using the color ambient light sensor data and the identified number of light sources ([0017]-[0021]; [0027]-[0028]).
However, Zhao does not explicitly teach a flicker sensor that measures the ambient light in each of multiple different directions to produce flicker sensor data.
Kim teaches a flicker sensor (Fig. 1, #102) that measures the ambient light in each of multiple different directions to produce flicker sensor data ([0015]-[0021]; [0024]-[0025]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured the ambient light of Zhao according to Kim so as to provide a method includes deriving pixel values from a non-content area of a digital image, estimating flicker values within the non-content area (Kim: [0013]).

Keithley teaches adjusts a white point associated with a selected one of: the display (Fig. 1, #50) using the color ambient light sensor data ([0019]; [0021]; [0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the white point adjustment disclosed by Keithley to the electronic device of Zhao in view of Kim so as to provide for adjusting the white balance point of a display based on ambient lighting conditions (Keithley: [0001]).
As per claim 17, Zhao in view of Kim in view of Keithley discloses the electronic device defined in claim 16 wherein the control circuitry:
identifies a color spectrum of the ambient light by retrieving the color spectrum from a color database using the color ambient light sensor data and the identified number of light sources (Zhao: [0024]-[0025]; [0027]-[0028]; where histograms of color information is a color database); and
adjusts the white point based on the color spectrum (Zhao: [0018]-[0019]; [0024]-[0025]).
As per claim 20, Zhao in view of Kim in view of Keithley discloses the electronic device defined in claim 16 wherein the flicker sensor comprises a first flicker detector (Zhao: #120; [0023]; [0030]).
However, the prior art of Zhao in view of Keithley do not teach the flicker sensor comprises a second flicker detector. Official Notice is taken that it would have been obvious to one of ordinary skill in the art to duplicate parts to perform the same function In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Allowable Subject Matter
Claims 6-8, 11-13, 15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of an electronic device operable in an environment with ambient light comprising a flicker sensor and/or a color ambient light sensor does not teach or fairly suggest the color database includes a first portion with entries for single-source lighting conditions and a second portion with entries for mixed-source lighting conditions and wherein the control circuitry uses the first portion (second portion) of the color database in retrieving the color spectrum in response to determining that the number is one, the color flicker sensor includes a first flicker detector and a second flicker detector, wherein the first flicker detector detects light in a first sequence of time periods, wherein the second flicker detector detects light in a second sequence of time periods, and wherein the first and second sequences of time periods are staggered with respect to each other and partially overlap each other, a flicker period is associated with the flicker frequency information and wherein the control circuitry uses the color ambient light sensor to gather the color ambient light sensor data for a time period equal to an integral number times the flicker period, the ambient light is characterized by flicker having a flicker phase and wherein the control circuitry obtains information on the flicker phase from the flicker sensor data; and uses the color ambient light sensor to detect .
Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 16 have been considered but are moot because the new ground of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622